I have been unable to agree with my brethren in the disposition of this case. Appellant was indicted for shipping intoxicants into local option territory without having labeled or marked it "intoxicating liquors." There is a statute which requires, where a party ships intoxicating liquors into local option territory, he must place or cause to be placed on such shipment the fact that it is intoxicating liquors. The evidence discloses that the intoxicants were placed in a trunk and shipped as baggage from Dallas to Gilmer in Upshur County. The facts further show that the trunk was shipped over the T.  P. Railway Co. to a point of intersection with the Cotton Belt Railroad, and from that point on shipped and continued to its destination over the Cotton Belt road. The trunk was not labeled as required by the statute, and appellant was indicted and convicted in Upshur County, the point of destination of the shipment. The statute reads: "Each and every person in this State who shall place or have placed any package or parcel of whatever nature containing any intoxicating liquor with any express company, railroad company or other common carrier for shipment or transportation to any point in any county, justice precinct, *Page 632 
school district, city or town or subdivision of a county, within this State, where the sale of intoxicating liquors has been prohibited under the laws of this State, shall place in a conspicious place on such package or parcel the name of the consignor and consignee, and the words `intoxicating liquors' in plain letters." Then follows the punishment. Appellant did not comply with the terms of the statute, but shipped it in his trunk as baggage without placing the matter required upon the trunk. My brethren dispose of the case upon the theory and hold that it is a new offense on the part of the appellant at every point where the connecting carriers intersect each other, that is, wherever there is a change from one common carrier to the other the defendant is guilty of the shipment from each point, or rather an original shipment at each point. To this construction I can not agree. Under the terms of the statute the offence was complete, so far as the defendant was concerned, when he placed the goods with the T.  P. Railway at Dallas, the point of shipment. It passed them beyond his control, and his violation of the statute, if it occurred, occurred at the point of shipment. The statute nowhere undertakes to make a new offense at the point where the initial carrier conveys it to a connecting line. In other words, it was a through shipment from Dallas to Gilmer. It was not provided by statute that this should be a new offense every time there was a transfer from one connecting line to another, nor is there any provision in the statute which gives any county jurisdiction of the offense except the county where the shipment occurred. We have statutes which provide that venue may be in any one of several counties, dependent upon the terms of the statute. But these are exceptions to the rule, and plainly so provided by the statute. After providing venue in special cases we have this general statute: "In all cases except those enumerated in the previous articles of this chapter the proper county for the prosecution of offenses is that in which the offense was committed." This offense was committed in Dallas County, if committed at all. From that point appellant did not reship or undertake to reship the goods. They were placed in possession of the common carrier at Dallas on through shipment to the point of destination. The statute does not provide that it shall be an offense by shipper at every point where the transfer occurs to a connecting line, nor does it undertake to give any county jurisdiction except that in which the shipment occurred, or as the statute says, "where the offense was committed." My brethren in their decision created a new offense by judicial construction or decision not made by the Legislature. Our statute provides there shall be no offense in Texas unless provided by the Legislature. They have not authorized, nor could they authorize, the court to create offenses. This is not a continuous offense, therefore we must be relegated to the express language of the above statute itself in obedience to another statute which says that the language used in denouncing statutory offenses must be taken in its ordinary acceptation and given the sense in which it is used, that is, according to the plain import of the words employed by the Legislature. It would hardly be contended that on the *Page 633 
through shipment of goods under a civil contract that the shipper would be held responsible for the transfer from one connecting line to another connecting line, unless there was some special provision in the contract. The usual rule being, as I understand the law, where a shipment occurs under civil contract on a through bill of lading, that the shipper is not responsible for the transfer of goods to a connecting line between the point of shipment and the destination. The initial common carrier takes the goods under contract to see that the goods are delivered at the point of destination. The shipper is not responsible for transferring to the custody and care of connecting common carriers. I deem it useless to follow this matter. The decision, as I understand the law, is so obviously wrong it would hardly need discussion, but I place these observations of record as my dissent. I think the judgment ought to have been reversed and the prosecution dismissed. The case ought to have been tried for a violation of the law in Dallas County where the shipment occurred. I therefore dissent.